Citation Nr: 1409271	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches to include as due to exposure to contaminated water at Camp LeJeune.

2.  Entitlement to service connection for a psychiatric disorder to include as due to contaminated water at Camp LeJeune.

3.  Entitlement to service connection for a disability manifested by short-term memory loss to include as due to exposure to contaminated water at Camp LeJeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1978 and May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In his April 2009 claim, the Veteran sought entitlement to service connection for bipolar disorder.  However, the medical evidence in this case not only reflects a diagnosis of bipolar disorder, but also for depression.  Therefore, the Veteran's claim will not be limited to that which he has written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as is indicated on the cover page of this decision.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in June 2012.  However, in a statement dated June 28, 2012, the Veteran, through his representative, cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed headache disability was not present at the time of the Veteran's discharge from active service, and there is no competent probative evidence of a causal connection between the Veteran's headache disability and military service or any incident therein, to include exposure to contaminated water at Camp LeJeune.

2.  The Veteran's currently diagnosed psychiatric disorder was first identified many years after service and has not been shown to be related to his military service or any incident therein, to include exposure to contaminated water at Camp LeJeune.

3.  Short-term memory loss was not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the Veteran's memory loss and military service or any incident therein, to include exposure to contaminated water at Camp LeJeune.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated by active military service and may not be presumed to have incurred therein, to include as due to exposure to contaminated water at Camp LeJeune.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The Veteran's psychiatric disorder is not the result of disease or injury incurred in or aggravated during active military service, to include as due to exposure to contaminated water at Camp LeJeune.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  A disability manifested by short-term memory loss was not incurred in or aggravated by active military service, to include as due to exposure to contaminated water at Camp LeJeune.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an April 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the RO provided the Veteran with appropriate examinations in February 2010 and April 2011.  Specifically, the examiners reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated which are consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board notes that the VA has not obtained an etiological opinion for the claim of short-term memory loss.  However, because there is no indication that short-term memory loss may be due to service, the Board finds that it does not have a duty to obtain a medical opinion for this claim.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Analysis

Headaches

The Veteran contends that he is entitled to service connection for his headaches, as such disability first became manifest in service, and has continued since.

Upon enlistment, the Veteran's July 1975 report of medical history recorded "frequent or severe headaches."  The only reported incident during service was in October 1977, where the Veteran complained of a headache.  The Veteran's 1986 separation exam was normal. 

Post-service, the Veteran first reported headaches to a VA treatment provider in September 2008.  In October 2008, the Veteran reported a multiple-year history of headaches, usually right-sided or frontal, which last until he takes ibuprofen.  The Veteran reported having a CT scan 4-5 years ago, and was told that everything was ok.  The VA treatment provider opined that the Veteran's headaches may be related to hypertension but he could not rule out other etiologies.

A December 2008 VA treatment record notes the Veteran complained of headaches occurring once a week, treated by ibuprofen.  In April 2009, the Veteran requested a renewal of ibuprofen for headaches.  The Veteran stated that he rarely uses it but the order had expired.

During a VA examination in February 2010, the Veteran reported his headaches began at least 25 years ago, for an unknown reason.  He stated that he went to medic while in the marines, and was treated with OTC.  He explained that he didn't complain any further while in the military because he thought he would be considered weak.  The Veteran reported that his headaches continued over the years and worsened.  The examiner diagnosed headaches, and opined that the Veteran's current headaches are less likely as not caused by or a result of treatment for headaches during his active duty service due to little documentation of headaches both during and after active military service.  The examiner reasoned that, upon review of the claims file, he was only able to find 2 references to headaches in the military records, and 1 reference to headache in notes from VAMC.  The examiner did not know the etiology but noted that the Veteran had a history of conditions which could trigger headaches such as hypertension, bipolar disorder, and substance abuse.

At VA examination in April 2011, the Veteran stated that he had an onset of headaches while serving at Camp LeJeune in 1975.  He reported headaches 2 or 3 times a week that last a day or so.  The examiner diagnosed headaches, chronic, recurrent, tension type.  The examiner reviewed the Veteran's claims file, including service medical records, post-service clinical notes, and material submitted by the Veteran.  The examiner opined that the Veteran's headaches were less likely as not caused by or a result of his exposure to contaminated water at Camp LeJeune.  The examiner reasoned that the at least as likely as not standard could not be met except by examining the epidemiological evidence unique to Camp LeJeune.

It is not in dispute that the Veteran now has a headache disability, as such is shown by the competent medical evidence of record.  Because the Veteran has been diagnosed with headaches, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

The Veteran was treated on one occasion while on active service for a headache.  However, his separation exam was normal, and the Veteran did not complain of headaches until September 2008.  To the extent that the Veteran seeks to demonstrate continuity of symptomatology by his accounts to the VA examiners in February 2010 and April 2011, the Board finds that those accounts are not credible.  Although the Veteran provided a rationale for refraining from complaining about his headaches in service (he feared being looked down upon as "weak"), this does not explain why he did not complain at separation or post-service.  Therefore, there is no evidence of a chronicity in service or continuity of symptomatology after service, and presumptive service connection for headaches is not warranted.

What remains for consideration is whether the Veteran's headache disability may otherwise be related to his service.  The Board finds the preponderance of the evidence is against there being a nexus between the Veteran's headache disability and his service.  The Board attaches significant probative value to the February 2010 VA examination.  The examiner reviewed the record and concluded that the Veteran's headache disability was less likely than not related to his active service, to include the episode of headache complained of therein.  The examiner explained that, due to a lack of complaints during and after service, it is less likely than not that the Veteran's current headache disability was related to service, and that a possible explanation for the headaches are his conditions of hypertension, bipolar disorder, and substance abuse.  The examiner is competent to offer the opinion and it is probative evidence in the matter. 

The Board has also considered the Veteran's statements asserting a nexus between his current headache disability and his active duty service.  He is not competent to provide a nexus opinion in the absence of credible evidence of continuity of complaints as he is a layperson without the specialized training necessary to address a complex question with respect to headaches, and does not cite to any supporting medical texts or treatises.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the current headache disability and active duty, service connection for headaches is not warranted on a direct basis, nor is it warranted due to exposure to contaminated water at Camp LeJeune.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

Psychiatric disorder

The Veteran contends that his psychiatric problems originated in service.

There are no records of symptoms or a diagnosis of a psychiatric disorder in the Veteran's STRs.

The Veteran first sought treatment for a psychiatric disorder in January 2008, reporting a 5 to 6 year history of depression.  The Veteran continued to seek treatment, and in September 2008 he was diagnosed with major depressive disorder (MDD), bipolar II disorder, and cocaine abuse.  

In January 2009, the Veteran reported that his psychiatric problems began in his mid-twenties.  He described his symptoms as feeling tired, not wanting to get out of bed, depressed mood, poor concentration, and insomnia.  He also stated he had a history of "up" periods, exhibited by excessive spending and overconfidence.  He also reported that he was diagnosed with bipolar disorder in relation to some symptoms of hypomania after starting an antidepressant.

The Veteran continued treatment for bipolar disorder and MDD.  At an April 2010 psychiatric evaluation, the Veteran described his last significant depressed period, which lasted about 4 years.  He also stated that his depression and high moods started in his 20's, and associated it with the incident of contaminated water at Camp LeJeune.  He further stated that he resisted seeking treatment for many years due to a denial that he could have a mental illness.

The Veteran was afforded a VA examination in connection for his claim for bipolar disorder in April 2011.  The Veteran reported a history of recurrent depressed mood and mood swings worse over the past 7 to 8 years.  He described the mood swings as several days of elevated mood, with racing thoughts, spending sprees, and poor sleep, alternating with several days of depressive periods.  The examiner diagnosed bipolar disorder and opined that the Veteran's bipolar disorder is less likely as not caused by or a result of contaminated water exposure because there was no in service injury and the onset of this disorder was more than 10 years after the contaminated water exposure.

In this case, the Veteran clearly has current diagnoses of bipolar disorder and MDD.  However, the STRs do not contain any evidence of any symptoms or treatment for a psychiatric disorder.  Moreover, the medical evidence of record shows that the Veteran did not seek treatment for a psychiatric disorder for many years following service.  Therefore, the Board finds that a psychiatric disorder did not manifest in service nor did any psychiatric disorder manifest to a compensable degree within one year of separation from service.

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of a psychiatric disorder until January 2008, over 20 years after service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

To the extent that the Veteran contends that he has a chronic psychiatric disability that is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current complaints and symptomatology to his military service. In this regard, there is no indication that the Veteran is competent to comment on medical matters such as etiology.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, the statements offered by the Veteran in support of this claim are not competent evidence of a nexus between the diagnosed disability and military service.

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence. Id.  According to the Veteran's statements, his psychiatric symptoms first manifested in service and have continued to progress since that time. 

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record discloses over 20 years from the time the Veteran separated from service and the first evidence of record referencing treatment for and a diagnosis of a psychiatric disorder.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue over 20 years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson, 230 F.3d at 1330 (Fed. Cir. 2000).

Furthermore, throughout his appeal, the Veteran has inconsistently relayed his history of psychiatric problems.  For example, when the Veteran first sought treatment in January 2008, he stated that he had felt symptoms of depression for the past 5-6 years.  In contrast, in January 2009, the Veteran stated that he began experiencing symptoms of bipolar disorder during service.  In light of this evidence, service connection based on continuity of symptomatology is not warranted. 38 C.F.R. § 3.303(b) . 

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the currently psychiatric disorder and active duty, service connection for a chronic psychiatric disorder is not warranted on a direct basis, nor is it warranted due to exposure to contaminated water at Camp LeJeune.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).

Short-term memory loss

The Veteran has claimed service connection for a disability manifested by short-term memory loss, and has asserted that memory problems began in January 1976.  

The Veteran's STRs are silent regarding complaints of or treatment for memory loss.

Post-service, the Veteran first complained of difficulty with memory in September 2008.  A treatment record dated later that month notes that immediate memory was intact.  However, mental status examination in October 2008 revealed memory was impaired.  No diagnosis for short-term memory loss was given.  

At VA examination in April 2011, the Veteran reported that his memory issues began in the early 1970's, and that he currently forgets names, appointments, conversations.  The examiner noted no history of neurologic related hospitalization or surgery, neurologic trauma, or neurologic neoplasm.  The examiner diagnosed headaches with memory problems, but did not provide an etiological opinion regarding the Veteran's current memory problems. 

In this case, the Veteran is not competent to render a diagnosis or to opine as to the etiology of a disorder.  However, the Board finds that he is competent to state that he has experienced symptoms of memory loss since his military service.  Nevertheless, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between his current memory loss and active duty, service connection for short-term memory loss is not warranted on a direct basis, nor is it warranted due to exposure to contaminated water at Camp LeJeune.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for memory loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for memory loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Service connection for a headache disability, to include as due to exposure to contaminated water at Camp LeJeune, is denied.

Service connection for a psychiatric disorder, to include as due to exposure to contaminated water at Camp LeJeune, is denied.

Service connection for memory loss, to include as due to exposure to contaminated water at Camp LeJeune, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


